Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 1 of 6 '

l¥`iil in this information to idenlil`\' your casc:

 

 

 

 

 

 

 

 

Debtor 1 Rona|d Green Woods, Jr.
First Name Middle Name I.ast Name
Debtor 2
{Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF lNDlANA l:l Check if this is an amended plan, and
list below the sections of the plan that
Case number: have been changed
(lf'known)
Oft`lcial Form 1 13
Chapter 13 Plan 12/17

 

mNotices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

111 the following notice to creditors you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attomey, you may wish to consult one.

lt` you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must tile an objection to
continuation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to continuation is tiled. See
Bankruptcy Rule 3015. In addition, you may need to tile a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors nmst check one box on each line to state whether or not the
plan includes each of the following items. Ifan item is checked as “Not Included” or if both boxes are checkeda the provision
will be ineffective ifset out later in the plan.

 

 

 

 

1.] A limit on the amount of a secured claim, set out in Section 3.2, which may result in E Included ii Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase~money security interest, l___l Included l?_l Not Included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. IE Included ij Not Included

 

 

 

 

 

 

mPlan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

=_.) §3,745 per Month for @_ months

Insert additional lines z_'fneeded.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that oppty:
o-‘-) 121 Debtor(s) will make payments pursuant to a payroll deduction order.
|:] Debtor(s) will make payments directly to the trustee
I:l Other (specify method of payment):

2.3 Income tax refunds.

Check one.
\:] Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page l

Software Cepyright (c) l996-20l3 Best Case, LLC - wmw.hestcase.com Best Case Bankn.\pccy

Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 2 of 6

Debtor Ronald Green Woods, Jr. Case number

 

|:| Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

-$ @ Debtor(s) will treat income refunds as follows: Debtor shall retain the first $750 of all combined tax refunds plus any Earned
lncome Crcdits. Each of the first three (3) years, Debtor Shall turn over any refunds received in excess of these amounts

 

2.4 Additional payments.
Checlc one.
El None. if “None" is checked the rest of § 2.4 need riot be completed or reproduced

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is` 5224,700.00.
-Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

Check one.

l:] None. If “No)te " is cl'zeclced1 the rest of § 3.1 need not be completed or reproduced

[Z§ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable ruies. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling if relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plau. The final column includes only payments disbursed by the trustee rather than

b the debtor(s)

    

 

 

 

 

 

 

 

 

 

909 West 69th
Place Merrillvil|e, _ _
`§, lN 46410 i_ake Prepetlfwn:
M&T Bank county $854.00 $0.00 0.00% $0.00 $0.00
Disbursed by:
l:i 'l`rustee
I;!] Debtor(s)
10211 California
Street Crown
Associate pointr |N 46307 Prepetition:
§ Morigage Lake County s2,184.oo so.oo 0.00% $o.oo s131,040.oo
Disbursed by:
Iz] Trustee
1:§ Debtor(s)
Insert additional claims as needed
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

l;f} None. if “None " is checked the rest of § 3.2 need not be completed or reproduced
3.3 Secured claims excluded from 11 U.S.C. § 506.

Checlc one.

l:l None. If "None” is checked the rest of § 3.3 need not be completed or reproduced

II] The claims listed below were either:

(l) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within l year of the petition date and secured by a purchase money security interest in any other thing of value.

Ot`ficial Form 113 Chapter 13 Plan Page 2

Sof`tware Ccpyrigltt (c) 1996-2018 Best Case. LLC - www.besicase.com Best Case Bankruptcy

Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 3 of 6

Debtor Ronalcl Green Woods, Jr. Case number

 

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

 

 

    

 

 

 

eddom wRoad 2012 Har|ey Street
--> Financial slide $16,?40.00 5.50%

 

 

Disbursed by:
IE| Trustee
L__| Debtor(s)
lnsert additional claims as needed

3.4 Lien avoidance

Check one.
iii None. lf "None” is checked the rest of § 3.4 need not be completed or reproduced

3.5 Surrender of collateral.

Checlc one.
[Zl None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
/> during the plan term, they are estimated to total 517,976.00.
4.3 Attorney's fees.
g The balance of the fees owed to the attorney for the dcbtor(s) is estimated to be $3,1 00.00.

4.4 Priority claims other than attorney’s fees and those treated in §4.5.

Checlc one.
I:I None. If "None" is checked the rest of § 4.4 need not be completed or reproduced
__.--`,» [_'zl The debtor(s) estimate the total amount of other priority claims to be §6,000.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Cneek one.
[fl None. If “None ” is checked the rest of§ 4.5 need not be completed or reproduced

mreatment of Nonpriority Unsecured Clailns
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that arc not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective Check all that opply.

m t The sum of $ .

\:i __% of the total amount of these claims, an estimated payment of $ .

Official Forrn 113 Chapter 13 Plan Page 3

Soi`tware Copyright (c) 1995-1018 Best Casc, LLC - www.besrcase.cem _ Best Ca.se Bankruptcy

Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 4 of 6

Debtor Rona|d Green Woods, Jr. Case number

 

§ 121 The funds remaining after disbursements have been made to all other creditors provided for in this plan.

Ifthe estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $28,196.10.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Checlc one.
l;'_'l None. lf "None ” is checked the rest of § 5.2 need not be completed or reproduced

5.3 Other separately classified nonpriority unsecured claims. Checlc one.
g None. lf "None ” is checked the rest of § 5.3 need not be completed or reproduced

memory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be_treated as specified. All other executory
contracts and unexpired leases are rejected. Checlc one.

g None. if "None" is checked the rest of§ 6.] need not be completed or reproduced

ig Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
includes only payments disbursed by the trustee rather than by the debtor(s).

 

 
   

 

 

 

 

 

 

" coin 2017 Lineoln MKz ‘ " `
§ Financia| Auto Leasipg $429-00 $0-9° $0-00
Disbursed by:
[:l Trustee
@ Debtor(s)
Insert additional contracts or leases as needed
Mof Property of the Estate
7.1 Property of the estate will vest in the debtor(s) upon
Checlc the appliable box:
m plan confirmation
--§ [z| entry of discharge
ij other:
mNonstandard Plan Provisions
8.1 Check "None" or List Nonstandard Plan Provisions

l:] None. If “None” is checked the rest ofPart 8 need not be completed or reproduced

Under Banlo'uptcy Rule 3 015(¢), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Ojicial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are inejj"ective.

The following plan provisions will be ejj’ective only if there is a check in the box “Included” in § 1.3.
Debtor's non-filing spouse resides in and maintains the property located at 909 W 69th P|, Merrillvi|le, IN 46410. Debtor“'s
non-filing spouse has been makinglhe mortgage payments and she shall continue to pay the mortgage directly.

 

 

mSignatu re(s):

Oflicial Forrn 113 Chapter 13 Plan
Scl`rware Copyright (c) 1996-2013 Bcst Case, LLC - www.bcstcase.cam

Page 4
Besi Case Biinkn.)ptcy

Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 5 of 6

 

 

  
 
 

 

Debtor Rona|d Green Woods, Jr. Case number
9 1 Sign »- rs ofDebtor(s) and Debtor(s)’ Attorney
If the Debtor must sign below, otherwise the Debtor(s) signatures are optional The attorney for Debtor(s),
i_'fany, inns
X
Signature of Debtor 2

 

Ro ad € ~ 'oods,Jr.
Signature of Debtor l

Executed on November 1, 2018 Executed on

X lt§§ ! -/_\_ Date November1,2018
Phi pKat 2`5653’-45 -

Signature of Attomey for Debtor(s)

 

 

or the Attorney for Debtor(s) also certify(ies) that the wording and

By filing this document, the Debtor(s), if not represented by an attorney,
d in Official Form 113, other than any nonstandard provisions

order of the provisions in this Chapter 13 plan are identical to those containe
included in Part 8.

Official Form 113 Chapter 13 Plan Page 5
Best Case Bankruptcy

Sot`tware Cnpyrighr (c) 1996-2018 Best Ca,se. LLC - www,bestcase.coni

Case 18-22973-|<| Doc 2 Filed 11/01/18 Page 6 of 6

Debtor Rona|d Green Woods, Jr. Case number

 

Exhibit: Total Amount of Estim_ated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terrns, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total), $131,040.00
b. Modified secured claims (Part 3, Section 3.2 total) l $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $19,185.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) . $27,076.00
f. Nonpriority unsecured claims (Part 5, Section 5.1. highest stated amounij $47,399.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) ' $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.} total) $O.DD
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $224,700.00
Official Forrn 113 Chapter 13 Plan Page 6

So&ware Copyright (c) 1996-2018 Besc Case, LLC - www.bestcase.¢:om Besr Case Bankrupi¢:y

